Exhibit 10.6

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (this “Amendment”) is made as of
the 14th day of May, 2008, by and between ImmunoCellular Therapeutics, Ltd., a
Delaware corporation (the “Corporation”), and Dr. Manish Singh (hereinafter
called “Executive”).

W I T N E S S E T H:

WHEREAS, the Corporation and Executive previously entered into an Employment
Agreement, dated as of February 18, 2008 (the “Employment Agreement”);

WHEREAS, the Corporation and Executive wish to amend the Employment Agreement to
provide that the Executive’s salary would be paid on the same payroll cycle as
the other employees of the Corporation;

WHEREAS, the Employment Agreement provided that the stock option to purchase
600,000 shares of the Corporation’s common stock granted to Executive by the
Corporation pursuant to the Employment Agreement would be cancelled in full if
the Corporation’s shareholders did not approve an increase in the number of
authorized shares covered by the Corporation’s 2006 Equity Incentive Plan (the
“Plan”); and

WHEREAS, the Corporation and Executive wish to amend the Employment Agreement to
provide that a portion of Executive’s stock option shall not be subject to
cancellation in the event the authorized number of shares covered by the Plan is
not increased;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Amendment to Compensation Payment. The first paragraph of Section 4.1 of the
Employment Agreement is hereby amended to read in full as follows:

“4.1 The Corporation will pay to Executive as compensation for his services
hereunder an initial base salary of $200,000 per annum, payable in equal
installments in accordance with the Corporation’s payroll cycle established for
the Corporation’s employees. In addition, the Board of Directors of the
Corporation shall annually review Executive’s performance and base salary to
determine whether an increase in the amount thereof is warranted.

2. Amendment to Stock Option. The first paragraph of Section 4.3 of the
Employment Agreement is hereby amended to read in full as follows:

“4.3 The Corporation shall grant the Executive on February 18, 2008 under the
Corporation’s 2006 Equity Incentive Plan (the “Plan”) a nonqualified stock
option to purchase 600,000 shares of the Corporation’s common stock having an
exercise price per share equal to $1.00 and having a term of seven years from
the date of grant. Of the shares included in this option, 327,972



--------------------------------------------------------------------------------

are subject to cancellation in the event of, and may not be exercised unless and
until, the Corporation’s shareholders approve an increase in the authorized
number of shares of the Corporation’s common stock covered by the Plan to at
least 1,850,000 shares. The remaining 272,028 shares included in the option are
not subject to cancellation in the event the authorized number of shares covered
by the Plan is not increased for any reason and such shares may be exercised at
any time once such shares have vested. The option shall vest with respect to all
600,000 shares included in the option in twelve equal monthly installments over
the twelve month period from and immediately following the Commencement Date.”

3. Agreement Continues in Force. Subject to the amendment set forth in
Sections 1 and 2 of this Amendment, all of the provisions of the Employment
Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Employment Agreement to be duly executed as of the date first above set forth.

 

IMMUNOCELLULAR THERAPEUTICS, LTD.     EXECUTIVE: By:   /s/ C. Kirk Peacock      
/s/ Manish Singh   C. Kirk Peacock       Dr. Manish Singh Its:   Chief Financial
Officer      

 

2